DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 7/19/2022 has been entered. The amendment has overcome the drawings and claim objections as indicated in the Non-Final Office Action dated 3/24/2022.

Drawings
The drawings were received on 7/19/2022.  These drawings are acceptable.

Claim Objections
Claims 1-23 and 26 are objected to because of the following informalities:  The claims recite numerous limitations associated with subsets such as “a first of a plurality of subsets” “the first and a second of said subsets”, “the second of the plurality of subsets”, “said subsets”, “said determined subset”, etc.  It is unclear whether there are two subsets and whether they include the same or different sets of physical resource blocks, etc.  Examiner suggests explicitly reciting a first subset and a second subset, that they are different subsets of the plurality of subsets of physical resource blocks, as well as make sure there are no antecedent issues with the additional mentions of subsets especially in the dependent claims by reciting the same words when referring to the same subset. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 26 is directed to computer software per se. Examiner suggests amending the preamble to explicitly recite “non-transitory” to avoid the ineligible signal embodiment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15, 20-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0034845 (hereinafter Liu) in view of US 2021/0195557 (hereinafter Wong).
Regarding claims 1, 6, 8, 23 and 26, Liu teaches a program / apparatus / method, comprising: causing a grant free uplink data transmission from a device using a first of a plurality of subsets of a set of physical resource blocks (Fig. 4; [0042]-[0047]: details grant-free transmission scheme with link adaptation… indicate to UE), each subset being associated with a transmission scheme (Fig. 4; [0042]-[0046]: details transmission scheme may use one or more CTU access regions; CTU access regions based on amount of resource overloading in the CTU access region), at least the first and a second of said subsets being associated with different transmission schemes (Fig. 4; [0041]-[0046]: details MCS index; MCS level corresponds to different SCMA code book sets and code rates in SCMA, as transmission schemes). 
Liu does not explicitly teach determining that the second of the plurality of subsets of the set of physical resource blocks is more favorable; and based on the determination, causing a grant free uplink data transmission from the device using the second of the plurality of subsets of the set of physical resource blocks.
However, Wong teaches determining that the second of the plurality of subsets of the set of physical resource blocks is more favorable (Fig. 4; [0041][0048]-[0052]: details shared set of grant-free radio resources for simultaneous communication… the terminal device may use this set of radio resources when it is determined it should be considered to be in the boundary region, as more favorable); and based on the determination, causing a grant free uplink data transmission from the device using the second of the plurality of subsets of the set of physical resource blocks (Fig. 4; [0048]-[0052]: details Shared Grant Free Resources).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Wong and include determining that the second of the plurality of subsets of the set of physical resource blocks is more favorable; and based on the determination, causing a grant free uplink data transmission from the device using the second of the plurality of subsets of the set of physical resource blocks of Wong with Liu. Doing so would thereby improve efficiency (Wong, at [0028]).

Regarding claim 2, Liu teaches receiving information providing an initial configuration for said subsets of said set of physical resource blocks (Figs. 1-2; [0029], [0031]-[0032]: details the grant-free uplink transmission scheme may be defined by BS via high level signaling or it may be pre-defined by a standard and implemented in UE).

Regarding claim 3, Liu teaches receiving from an access point information defining which of said subsets is to be used for said grant free uplink transmission (Figs. 1-2; [0029], [0031]-[0032]: details configuration for various CTU access regions defined by BS).  

Regarding claim 4, Liu teaches determining in said device which of said subsets is to be used and using said determined subset for said grant free uplink transmission (Figs. 1-2; [0029], [0031]-[0032]: details the grant-free uplink transmission scheme may be pre-defined by a standard and implemented in UE).  

Regarding claim 5, Liu teaches determining in said device which of said subsets is to be used and causing information about the determined subset to be provided to an access point ([0037]-[0040]: details link adaptation from UEs to base stations is provided to improve spectrum efficiency). 
 
Regarding claim 7, Liu teaches causing further information to be provided to said device, said further information indicating that said device is to use the second of said plurality of subsets for grant free uplink transmissions (Fig. 4; [0045]-[0046]: details link adaptation scheme).  

Regarding claim 9, Liu teaches transmitting information to said device providing an initial configuration for said subsets of said set of physical resource blocks for grant free uplink transmission (Figs. 1-2; [0029], [0031]-[0032]: details the grant-free uplink transmission scheme may be defined by BS via high level signaling or it may be pre-defined by a standard and implemented in UE).  

Regarding claim 10, Liu teaches determining that the second subset is to be used by said device for grant free uplink transmissions (Figs. 1-2; [0029], [0031]-[0032][0038]: details grant-free uplink transmission scheme assigns unique, identifying CTU index to each CTU in the CTU access regions… size of the CTU regions is taken into account so that UEs are not mapped to the same subset of available time-frequency resource).

Regarding claim 11, Liu teaches receiving information from the device indicating which of said subsets said device proposes to use for grant free uplink transmission (Fig. 7, 514: details send uplink transmission including data and MCS index).  

Regarding claim 12, Liu teaches using the received information from the device to determine that is second subset should be used by said device for grant free uplink transmissions (Fig. 11: details send link adaptation; should be cause the limitation to have no patentable weight).  

Regarding claim 13, Liu teaches causing further information to be provided to said device, said further information indicating that eh second of the plurality of subsets of the said set of physical resource blocks is to be used by said device for grant free uplink transmissions (Fig. 11: details send link adaptation).  

Regarding claim 14, Liu teaches wherein at least one transmission scheme of said transmission schemes comprises at least one of: a modulation and coding scheme and transmit power level (Fig. 11; [0081]: details MCS level and power transmission level).  

Regarding claim 15, Liu teaches wherein different ones of a plurality of said subsets are associated with different numbers of physical resource blocks (Figs. 2-3; [0031]-[0032]: details CTU access regions using different configurations).  

Regarding claim 20, Liu teaches wherein one of said subsets is a default subset, said default subset being initially used in said grant free uplink transmission ([0029]: details grant-free uplink transmission scheme may define multiple CTU access regions… may be predefined…).

Regarding claim 21, Liu teaches wherein a default subset has a largest bandwidth of said subsets ([0029]: details regions may exist in one or more frequency bands and may occupy the entire uplink transmission bandwidth or a portion of the total bandwidth).  

Regarding claim 22, Liu teaches wherein said transmission comprises a hybrid automatic repeat request retransmission ([0037]: details HARQ).  


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Wong, further in view of WO 2017039564 (hereinafter Intel).
Regarding claim 16, Liu does not explicitly teach wherein said set of physical resource blocks comprises N physical resource blocks divided into a plurality of levels.
However, Intel teaches wherein said set of physical resource blocks comprises N physical resource blocks divided into a plurality of levels (p. 10, l. 19-p.13, l. 25: details MCS level and NPRB).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Intel and include said set of physical resource blocks comprises N physical resource blocks divided into a plurality of levels of Intel with Liu. Doing so would thereby increase transmission robustness (Intel, at p. 12, ll.1-2).

Regarding claim 17, Liu does not explicitly teach wherein a number of subsets in a level is 2x where X is a level number and a first level is level 0.
However, Intel teaches wherein a number of subsets in a level is 2x where X is a level number and a first level is level 0 (p. 10, l. 19-p.13, l. 25: details Table modulation index/order; virtual transmission parameters; MCS level; the lowest MCS = 0).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Intel and include wherein a number of subsets in a level is 2x where X is a level number and a first level is level 0 of Intel with Liu. Doing so would thereby increase transmission robustness (Intel, at p. 12, ll.1-2).

Regarding claim 18, Liu does not explicitly teach wherein a number of physical resource blocks of a subset of a level is of N/2x.
However, Intel teaches wherein a number of physical resource blocks of a subset of a level is of N/2x (p. 10, l. 19-p.13, l. 25: details virtual number of resource blocks; Table).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Intel and include wherein a number of physical resource blocks of a subset of a level is of N/2x of Intel with Liu. Doing so would thereby increase transmission robustness (Intel, at p. 12, ll.1-2).

Regarding claim 19, Liu does not explicitly teach wherein the transmission scheme of a respective subset is dependent on the level. 
However, Intel teaches wherein the transmission scheme of a respective subset is dependent on the level (p. 10, l. 19-p.13, l. 25: details modifying one or more of the grant-less PUSCH uplink transmission parameters; MCS level; Table MCS index; scaling factor). 
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Liu to incorporate the teachings of Intel and include wherein the transmission scheme of a respective subset is dependent on the level of Intel with Liu. Doing so would thereby increase transmission robustness (Intel, at p. 12, ll.1-2).

Response to Arguments
Applicant’s arguments with respect to claims 1-23 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/Patent Examiner, Art Unit 2415